TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00408-CV


                  In re David D. Gonzalez, as an Individual and as Trustee,
                           and Gonzalez Financial Holdings, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus and relator’s motion for emergency temporary

relief are denied. See Tex. R. App. P. 52.8(a), 52.10.



                                             __________________________________________
                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: June 20, 2018